PNG
    media_image2.png
    340
    340
    media_image2.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/382,928
Filing Date: 12 Apr 2019
Appellant(s): SAINT-GOBAIN ISOVER



__________________
Beau Burton
For Appellants


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 18, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 22, 2021, from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claims 11-13 and 15-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 11-13 and 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-13 and 15-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 4,537,820 to Nowobilski in view of US Pub. No. 2006/0281622 to Maricourt.
Claims 22 and 23 are rejected under 35 U.S.C. 103(a) as obvious over Nowobilski in view of Maricourt and US Pub. No. 2003/0040239 to Toas.

 (3) Withdrawn Rejections
No rejections are withdrawn.

(4) Grounds of Rejection on Appeal
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 and 15-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 11-13 and 15-25, claims 11 and 22 recite that the thermal insulation product is in the form of a single layer panel.  Although Applicants’ remarks of December 23, 2021, recites support for the limitation at page 7 of the specification, Applicants’ specification only recites that the product may take the form of a cut panel, optionally composed of several layers.  The portion recited by the specification does not recite that the panel itself is a single layer panel, only that there may optionally be several layers.  Additionally, the examples, such as at page 17, recites assembling at least two layers of the product to provide a thicker product.  Applicants’ specification does not recite that the panel itself is a single layer panel.  The specification only appears to establish a single panel or ply.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11-13 and 15-25, claims 11 and 22 recite that the thermal insulation product is in the form of a single layer panel.  It is unclear what the scope of “in the form of a single layer panel” necessarily entails, as the limitation may be directed to a panel that resembles a single layer panel, or a panel that is a single layer panel.  Additionally, it is unclear if the panel itself is a single layer, or if the panel comprises only a single layer.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-13 and 15-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 4,537,820 to Nowobilski in view of US Pub. No. 2006/0281622 to Maricourt.
Regarding claims 11-13 and 15-25, Nowobilski teaches a thermal insulation board capable of bearing a load without significant loss of insulating capacity due to compression (Nowobilski, Abstract, column 1 lines 10-12).  Nowobilski teaches that the board has a density of less than 30 pounds per cubic foot and comprises a stack of substantially binderless glass fiber sheets which are heated and compressed (Id., column 2 lines 15-59).  Nowobilski teaches that the diameter of the glass fibers can be from 0.2 to 13 microns, preferably from 1 to 5 microns (Id., column 3 lines 41-46).  Nowobilski teaches that as a result of the use of the light compressive force, fewer glass fibers are damaged or broken (Id., column 4 line 58 to column 5 line 13).  Nowobilski teaches a glass fiber stack example, wherein the stack is 4 inches high (Id., column 5 line 45 to column 6 line 2).  Note that since Nowobilski teaches a single stack, Nowobilski appears to teach the claimed single layer panel.
Regarding the claimed orientation of the fibers, such as set forth in claims 11, 22, 24, and 25, Nowobilski teaches that broken fibers tend to stick up or orient themselves at right angles to the rest of the fibers, resulting in increased thermal conductivity, because the board achieves maximum insulation when the glass fibers are oriented perpendicular to the direction of heat leak (Nowobilski, column 4 line 58 to column 5 line 13).  Nowobilski teaches that any broken fibers which are perpendicular to the bulk of the other fibers would serve as a heat conduction pathway and lessen the effectiveness of the insulation board (Id.).  Nowobilski teaches that the resulting insulation board has a maximum of glass fibers which can be oriented perpendicular to the direction of heat leak and thus maximizes the thermal resistance of the board (Id., column 5 lines 14-20).  
It would have been obvious to one of ordinary skill in the insulation art at the time the invention was made to form the insulation of Nowobilski, wherein approximately all of the fibers, such as within the claimed ranges, are aligned in parallel strata or perpendicular to the direction of heat leak, motivated by the desire to form a conventional insulation having the desired thermal resistance based on the totality of the teachings of Nowobilski.  It should be noted that such a structure would appear to align the fibers parallel to a longer dimension of the product, and would minimize the proportion of fibers oriented along the thickness of the product.
Nowobilski does not appear to teach the specifically claimed thermal conductivity and density, although Nowobilski appears to generally teach thermal conductivities within the claimed ranges (see for example Nowobilski, Figure 2).  Since Nowobilski is silent as to the properties of the insulation, it would have been necessary and therefore obvious to look to the prior art for conventional properties for glass fiber insulation products.
Maricourt teaches a mineral fibre-based product and a thermal and/or acoustic insulation product based on mineral fibers obtained by internal centrifugation (Maricourt, Abstract).  Maricourt teaches that the fibers have a micronaire less than or equal to 18 l/min and a thermal conductivity of at most 35 mW/m∙K (Id., Abstract, paragraph 0038).  Maricourt teaches an example where the density of the product is at least 40 kg/m3 and a micronaire per 5 grams of 3.5 (Id., paragraph 0063).  Maricourt that the product may be used to manufacture roof panels with a binder content of around 10% and a thickness of about 80 mm (Id., paragraph 0038).  Maricourt teaches that the fibers may comprise even smaller diameters (Id., paragraph 0100).  
It would have been obvious to one of ordinary skill in the insulation product art at the time the invention was made to form the insulation product of Nowobilski, and adjusting, varying and optimizing the properties of the product, such as the thermal conductivity, density and thickness within the claimed ranges, as taught by Maricourt, motivated by the desire of forming a conventional insulation product having the desired properties known in the insulation art as being predictably suitable for insulation materials comprising glass fibers.
Regarding the claimed micronaire values, it should be noted that Applicants’ specification at page 2 line 37 to page 4 line 5 establishes a relationship between micronaire values and average diameters, wherein a micronaire value of about 12 l/min corresponds to an average diameter of 2.5 to 3 µm, and an 18 l/min value corresponds to an average diameter of about 4 to 5µm.  Additionally, Applicants' specification teaches that Applicants' product has an average diameter of less than 2µm or even less than 1µm (Applicants' specification at page 6 lines 4 and 5).  Based on Applicants' disclosure, an average diameter of 0.2 to 1.0 micron would appear to have a micronaire value of less than 10 l/min or less than 7 l/min or between 3 and 6 l/min as claimed.
Alternatively, Nowobilski teaches that for a specific fiber diameter, the thermal conductivity of the board varies with board density (Nowobilski, column 6 lines 20-40).  It would have been obvious to one of ordinary skill in the thermal insulation art at the time the invention was made to form the thermal insulation material of Nowobilski, and adjusting and varying the fineness of the fiber thereby resulting in a micronaire value, such as within the claimed ranges, as suggested by Nowobilski, motivated by the desire of forming a conventional thermal insulation material having the desired thermal conductivity based on the totality of the teachings of Nowobilski.
Regarding claim 14, Nowobilski teaches that the board may be cut or otherwise shaped to conform to the space which one desires to insulate (Nowobilski, column 5 lines 28-36).
Regarding claim 15, Nowobilski does not appear to teach the specifically claimed use of the insulation material.  However, Maricourt teaches a substantially similar insulation product comprising mineral fibers (Maricourt, Abstract).  Maricourt teaches that the insulation product is suitable for use as thermal and/or acoustic insulation, such as roof panels (Id., paragraph 0038). It would have been obvious to one of ordinary skill in the insulation art at the time the invention was made to form the thermal insulation of the prior art combination, wherein the insulation is designed for use as a panel or as part of an acoustic insulation system or as a wall or roof lining, as suggested by Maricourt, as it is within the level of ordinary skill to determine a suitable end use, such as a suitable building insulation material, based on the properties disclosed in the prior art combination.
Regarding claim 16, the insulation product of the prior art combination does not appear to require any unfiberized material.
Regarding claim 19, as set forth above, the prior art combination teaches that the diameter of the glass fibers can be from 0.2 to 13 microns.  It would have been obvious to one of ordinary skill in the thermal insulation art at the time the invention was made to form the thermal insulation material of the prior art combination, and adjusting, varying and optimizing the fiber diameter, such as within the claimed range, as suggested by Nowobilski, motivated by the desire of forming a conventional thermal insulation material having the desired fiber diameter and thermal conductivity based on the totality of the teachings of Nowobilski.  Note that if all of the fibers have an average fiber diameter less than 1 µm as claimed, 65% of those fibers have an average fiber diameter as claimed.
	Regarding claims 22 and 23, the teachings of the prior art combination set forth above are incorporated here.  Regarding the claimed binder, Nowobilski teaches that the glass fiber sheets also generally contain a binder to hold the individual fibers together for ease of handling (Nowobilski, column 3 lines 47-63).  Nowobilski teaches that the binder material be essentially completely removed from the glass fiber sheets for the attainment of the maximum benefits of the invention (Id.).  Nowobilski teaches a glass fiber stack example, wherein the binder comprised about 7 percent of the glass fiber sheets (Id., column 5 line 45 to column 6 line 2). 
Nowobilski establishes the initial presence of a binder and the purpose of the binder.  Nowobilski does not teach that the binder is absolutely removed, as Nowobilski also establishes that the binder material is only essentially completely removed to attain the maximum benefits of the invention (emphasis added).  Therefore, it is reasonable for one of ordinary skill in the art to expect that the amount of binder initially present and remaining can be predictably varied based on the desired cohesion, strength and bulkiness desired in the final product.   Therefore, it would have been obvious to one of ordinary skill in the insulation art at the time the invention was made to form the thermal insulation of the prior art combination, and adjusting and varying the amount of binder, such as within the claimed ranges, motivated by the desire of forming a conventional thermal insulation material having the desired properties, such as strength and bulkiness, suitable for the intended application. 

Claims 22 and 23 are rejected under 35 U.S.C. 103(a) as obvious over Nowobilski in view of Maricourt and US Pub. No. 2003/0040239 to Toas.
Regarding claims 22 and 23, the prior art combination appears to render obvious the claimed binder proportion.  Alternatively, it would have been necessary and therefore obvious to look to the prior art for conventional binder amounts which are suitable for insulating products.
Toas provides this conventional teaching, showing that it was known in the insulating product art to form a thermal insulation product comprising rock wool or glass fibers (Toas, Abstract, paragraphs 0023, 0024).  Toas teaches that the insulation product can include a binder to capture and hold the fibers together, wherein the amount of binder can be from 1 to 35 wt%, preferably from 3 to 30 wt%, and more preferably from 4 to 25 wt% (Id., paragraph 0025).    
It would have been obvious to one of ordinary skill in the insulating product art at the time the invention was made to form the insulating product of the prior art combination, wherein the amount of binder is from 1 to 35 wt%, such as the claimed amount of binder, as taught by Toas, motivated by the desire of forming a conventional insulating product having an amount of binder known in the art as being predictably suitable for binding glass fiber in thermal insulation products.

(5) Response to Arguments
A.	Rejection of claims 11-13 and 15-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement
	
	Contrary to the current rejection, Appellants argue that the disclosure as originally filed need not provide in haec verba support for the claimed subject matter at issue.  In support, Appellants recite that the thermal insulation product may be in the form of a panel and the panel is optionally composed of several layers, which a person of ordinary skill would appreciate that the inventors fully possessed a panel composed of a single layer.  Additionally, Appellants argue that the description of the inventive thermal insulation, wherein the invention proposes to assemble at least two layers of the product, fully supports that the thermal insulation product may be in the form of a panel that is a single layer.
	Regarding Appellants’ arguments, Examiner respectfully disagrees.  The claimed invention recites that thermal insulation product is in the form of a single layer panel.  Therefore, in order to provide proper 35 U.S.C. 112 support, the Appellants’ specification would need to recite both that the thermal insulation product as claimed is a panel, and that the panel is a single layer panel.  Appellants indicate that the specification as filed does not recite a single layer panel. However, Appellants argue that such a structure has both in haec verba support and implicit support for such a claimed structure.
	Regarding the in haec verba support, Appellants’ specification recites a “panel” at page 7 lines 14-16, as “the product may take the form of a cut panel, optionally composed of several layers.”  Appellants’ specification does not recite whether the “optionally composed of several layers” is referencing the product or the cut panel.  The only other recitation of a panel, is at original claim 14, which is referencing a product formed by the process of original claim 3.  Note that original claim 3 does not recite whether any specific number of layers are present.
	While Appellants take the position that the recitation of “optionally composed of several layers” entails that the panel is composed of a single layer, Appellants’ conclusion is based on the premise that the invention can comprise a single layer panel if it can be composed of several layers.  However, Appellants’ conclusion ignores the possibility that the panel may necessarily comprise several layers, and that additional layers can be added to further increase the thickness as referenced on page 7 lines 14-16.  Appellants’ specification clearly did not contemplate a novel aspect of the invention including a single layer panel, as no such reference exists in the specification.  To further conclude that, in the absence of a reference to a single layer panel, the product of the invention can necessarily exist as a single layer, redefines the invention in a manner inconsistent with the specification as originally filed.  At best, Appellants’ specification provides in haec verba support for a panel which is not cut, or a multi-layered panel, but not to a single layer panel as claimed. 
	Regarding the implicit support for such a structure, Appellants’ rely on pages 15-17 to show that “the invention proposes to assemble at least two layers of the product that has just been described.”  However, Appellants’ specification neither references how many layers are in the product just described, nor a product which is a panel.  Therefore, without even a reference as to what constitutes “a layer,” Appellants’ specification neither provides in haec verba support or implicit support for the specifically claimed structure, which is a single layer panel.

B.	Rejection of claims 11-13 and 15-25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention

	Contrary to the current Rejection, Appellants argue that the Examiner’s findings attempt to create confusion where it does not exist, as the Examiner has not clearly explained why one of ordinary skill in the art would not have been reasonably apprised of the scope of the claimed invention.  In support, Appellants argue that the primary reference relied on in the Rejection, Nowobilski, describes insulative products based on stacking glass fiber layers held together.
	Regarding Appellants’ arguments, Examiner respectfully disagrees.  Claims 11 and 22 each recite that the thermal insulation product is in the form of a single layer panel.  As set forth previously, Appellants’ specification neither references the panel being a layer or any number of layers, nor define what a “layer” entails.  Based on the verbiage of the claim, a product in the form of a single layer panel may either be referencing a panel which resembles a single layer panel or a panel that is a single layer panel.  Note that a panel which resembles a single layer panel does not actually require a single layer only or any number of layers, as Appellants’ use of “in the form of” does not clarify what form of a single layer panel is required.  
Additionally, it is unclear if the panel itself is a single layer panel, or if the panel comprises only a single layer.  This ambiguity in structure is relied on in Appellants’ arguments, based on the implication that Nowobilski’s stacking of glass fiber layers into a single stack does not result in “single layer panel.”  However, a product in the form of a single layer panel is clearly indefinite, as a single layer panel may reference the panel as a whole or may reference the components of the panel.
 
C.	Rejection of claims 11-13 and 15-25 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nowobilski in view of Maricourt.

	Preliminarily, it is noted that the current application is a continuation of Appl. No. 12/919975 (herein referred to as the “parent application”).  The parent application recited substantially similar claims to the current application, including claiming a thermal insulation product consisting essentially of fibers of mineral wool, the fibers having an identical micronaire range and average fiber diameter as currently claimed, the product having an identical thermal conductivity and density as currently claimed, and at least 75% of the fibers being aligned plus or minus 30° with respect to the planes formed by the longer dimension, which is substantially similar and overlapping with the current claimed at least 80% of the fibers aligned within plus or minus 30° with respect to the planes formed by the longer dimensions of the thermal insulation product.  However, the parent application did not recite that the thermal insulation product is in the form of a single layer panel.
Appellants previously appealed the Final Rejection of the claims to the parent application, wherein the grounds of rejection were based on Nowobilski in view of Maricourt, and Nowobilski in view of Maricourt and Toas, which are the identical grounds of rejection currently on Appeal.  The Patent Trial and Appeal Board affirmed all of the previous 35 U.S.C. 103(a) rejections on February 14, 2019.  Reference to the Board’s analysis is set forth below where applicable.
Contrary to the current rejection, Appellants argue that Nowobilski teaches away from the use of a binder because the binder between glass fiber layers provides a conductive pathway for heat to travel through the insulation, and the use of a binder is directly tied to a lower heat transfer resistance, as shown at column 1 lines 37-39 of Nowobilski.  Examiner respectfully disagrees.  Note that the inclusion of a binder is only recited in claims 22 and 23.  
The column cited by Appellants is based on the explanation of the background art.  The disclosure of Nowobilski recites the glass fiber sheets generally containing a binder with the purpose of holding the individual fibers together for ease of handling, as shown at column 3 lines 47-50 of Nowobilski.  Nowobilski acknowledges that broken fibers tend to stick up or orient themselves at right angles to the rest of the fibers, resulting in increased thermal conductivity, as shown at column 5 lines 2-5.  However, Nowobilski solves this issue by applying a light compressive force, such that the board achieves maximum insulation when the glass fibers are oriented perpendicular to the direction of heat leak, as shown at column 5 lines 5-19.  Therefore, Nowobilski does not appear to teach away from the use of a binder based on a binder providing a conductive pathway as argued by Appellants.
Note that Appellants’ arguments mirror those decided in the PTAB decision at page 21, portions of which are set forth below:

    PNG
    media_image3.png
    490
    600
    media_image3.png
    Greyscale

	Appellants argue that the board of Nowobilski has a plurality of layers, such that the insulation product of Nowobilski is not “in the form of a single layer panel.”  Appellants argue that a product formed from the superposition of layers is not in the form of a single layer panel.  Additionally, Appellants argue that Examiner has yet to identify why a person of ordinary skill would be motivated to modify Nowobilski’s board that is formed of a plurality of sheets to have only a single sheet or layer, as such modification would frustrate the primary objective of Nowobilski.
	Regarding Appellants’ arguments, Examiner respectfully disagrees.  For the reasons set forth above, the limitation directed to the product in the form of a single layer panel lacks 35 U.S.C. 112 support in the specification as originally filed. Additionally, the limitation is indefinite for the reasons set forth above.
	Regarding Appellants’ argument that Nowobilski teaches a plurality of layers which are not in the form of a single layer panel, as set forth in the rejection, Nowobilski teaches a glass fiber stack example, wherein the stack is 4 inches high (Nowobilski, column 5 line 45 to column 6 line 2).  Since Nowobilski teaches a single stack, Nowobilski appears to teach the product in the form of a single layer panel.  Such a structure is illustrated in Fig. 1 of Nowobilski set forth below, which is described at column 3 lines 27-28 as a typical embodiment of the insulation board of the invention, and appears to be in the form of a single layer panel:

    PNG
    media_image4.png
    369
    484
    media_image4.png
    Greyscale

	Additionally, Appellants have not provided any evidence or reasoning as to how the insulation board structure of Nowobilski as a whole, or the single stack of Nowobilski is necessarily outside the scope of a product in the form of a single layer panel, as either the structure set forth in Fig. 1 is a separate or single layer panel, or the component stack once formed is a single layer.  
	Additionally, regarding Appellants’ argument as to why a person of ordinary skill would be motivated to modify Nowobilski’s board, the rejection does not rely on modifying Nowobilski’s board, as the broadest reasonable interpretation of the claim would include the board of Nowobilski, as set forth above.  Appellants have not established to the contrary.
	Appellants argue that Nowobilski identifies Manniglas 1400 as a representative sheet which is not within the scope of the claimed single layer panels.  In support, Appellants reference US Pub. No. 2005/0166543, USPN 7,625,828 and USPN 7,815,967 to show that the Manniglas family of fiber sheets include randomly oriented fibers, wherein the apparent density of Manniglas 1200, 1900 and 2000 mats are from 110-130 kg/m3, which is very far outside the claimed density range.
	Regarding Appellants’ arguments, Examiner respectfully disagrees.  Appellants are relying on Manniglas 1400, which is set forth in the Example, to establish that the density of the insulation board in Nowobilski is necessarily outside the claimed range.  However, the invention of the prior art is not limited to or defined by only those embodiments disclosed in the Examples.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  Therefore, Appellants’ reliance solely on a trademarked product set forth in an Example does not define the totality of the teachings of Nowobilski, including where Nowobilski broadly discloses a density range of less than 30 pounds per cubic foot (Nowobilski, column 2 lines 18-37).
	Additionally, note that Manniglas is neither relied on in the rejection, nor do Appellants actually establish what structure is necessarily associated with Manniglas 1400.  To the extent that Manniglas 1400 is referencing a trademarked product, a trademark is used to identify a source of goods, and not the goods themselves.  Thus, a trademark does not identify or describe the goods associated with the trademark.  The references submitted by Appellants do not actually reference Manniglas 1400.  Therefore, at best, it is unclear if any of the references further describe the Manniglas 1400 recited in Nowobilski.
Additionally, although Appellants argue that Manniglas teaches randomly oriented inorganic fibers, it is unclear how such a structure distinguishes the claimed invention from the prior art, as Manniglas is not relied on in the rejection and the claimed invention does not appear to exclude randomly oriented inorganic fibers.  Note that Nowobilski teaches that the glass fibers are oriented perpendicular to the direction of heat leak (i.e. the fibers are aligned 0° with respect to the plane of the longer dimension), and that the claimed invention only encompasses the fiber alignment above or below the plane of the longer dimension.  Therefore, even if the glass sheet starting material of Nowobilski comprised randomly oriented inorganic fibers, the final product would necessarily comprise the fibers aligned as claimed.
Additionally, the rejection does not rely on Nowobilski alone in rendering obvious the claimed density.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As set forth in the rejection, Nowobilski expressly teaches that the board has a density of less than 30 pounds per cubic foot (Nowobilski, column 2 lines 15-59).  Nowobilski teaches that for a specific fiber diameter, the thermal conductivity of the board varies with board density (Id., column 6 lines 23-25).  Maricourt is relied on to teach a similar insulation material comprising a similar fibers and thermal conductivity, and having a density which overlaps with the range set forth in Nowobilski and the claimed range. 
	Appellants argue that Nowobilski says nothing about the alignment of the fibers in the underlying sheets or individual layers, nor does Nowobilski enable a person of ordinary skill to product a thermal insulation product in the form of a single layer having the claimed fiber alignment, as Nowobilski simply discloses how to avoid breakage and damage of fibers when compressing several substantially binderless sheets to form a board.
	Regarding Appellants’ arguments, Examiner respectfully disagrees.  As set forth previously, Nowobilski teaches a light compressive force to orient a maximum of the fibers perpendicular to the direction of heat leak, as the thermal insulation board achieves maximum insulation (Nowobilski, column 5 lines 2-20).  Contrary to Appellants’ conclusion, one of ordinary skill would not interpret the teachings of Nowobilski to reference only the exterior sheets, as Nowobilski clearly teaches a maximum of glass fibers oriented perpendicular to the direction of heat leak.  A maximum of glass fibers would include fibers in underlying layers.
	Additionally, the invention of Nowobilski is a single layer panel for the reasons set forth above, and Nowobilski’s use of a light compressive force to orient the glass fibers perpendicular to the direction of heat leak enables one of ordinary skill in the art to accomplish such a structure.  Appellants have not provided evidence to the contrary.
	Appellants argue that the claimed density range of 30 to 60 kg/m3 corresponds to a range of 1.87-3.74 lb/ft3 (i.e. the far left side of the axis in Figure 2 of Nowobilski), and extrapolation of Nowobilski’s Curve A to a density of 1.87-3.74 lb/ft3 would result in a thermal conductivity that is greater than the maximum y-axis (i.e., greater than 275 x 10-5 BTU/Hr-ft-°F which is around 47.6 mW/(m.K).  Therefore, Appellants argue that there is no factual basis for Nowobilski’s disclosure of an insulation product having a thermal conductivity of less than 31 mW(m.K.) and a density of 30 to 60 kg/m3.  Additionally, Appellants argue that the optimization in Nowobilski for both the minimum density and lowest thermal conductivity does not occur in the claimed density range.  
	Regarding Appellants’ arguments, Examiner respectfully disagrees.  Initially, although Appellants are relying on Fig. 2 of Nowobilski in support of Appellants’ arguments regarding density and thermal conductivity, Fig. 2 of Nowobilski is relied on in the rejection only to show thermal conductivities which appear to be contemplated by Nowobilski.  However, the curve itself shown for the invention shown in Fig. 2 is not within the scope of the claimed invention.  As recited in Nowobilski at column 3 lines 29-31, Fig. 2 is a graphical representation of thermal conductivity versus density for thermal insulation board produced from glass fibers of 3 micron diameter (emphasis added).  The claimed invention requires an average fiber diameter of less than 2 µm, which is further supported by Nowobilski’s teaching that the diameter of the glass fibers is preferably from 1 to 5 microns (Nowobilski, column 3 lines 41-43). Further, Nowobilski teaches that for a specific fiber diameter, the thermal conductivity of the board varies with board density (Id., column 6 lines 23-25).  Therefore, the property relationship generally shown illustrates the invention of Nowobilski including desired values of thermal conductivity and density.  However, the property relationship actually shown in Fig. 2 is directed to a structure distinct from that relied on in the rejection, and cannot distinguish the claimed invention from the invention of the prior art.
	Additionally, even if the properties of Fig. 2 could be extrapolated to structure within the scope of the claimed invention, Appellants conversion of thermal conductivity does not appear to be accurate.  For thermal conductivity, the following conversion was relied on in the rejection:
1 BTU/Hr-ft-°F is equal to 1.73 W/(m.K).  
Therefore, 
275 x 10-5 BTU/Hr-ft-°F is equal to 4.76 x 10-3 W/(m.K), 
which is equal to 4.76 mW/(m.K) as opposed to 47.6 mW/(m.K).  
Since the claimed range is less than 31 mW/(m.K), possible thermal conductivity values such as those set forth in Fig. 2 of Nowobilski, are clearly within the claimed range.
	Regarding Appellants’ arguments directed to Nowobilski’s disclosure of the claimed thermal conductivity and density and optimization of those value, as set forth previously, since the Rejection relies on the combined teachings of the prior art to render obvious the claimed density, Appellants’ arguments are not commensurate in scope with the current rejection.
As set forth in the rejection, Nowobilski alone is not relied on to render obvious the claimed thermal conductivity and density.  However, Nowobilski expressly teaches a density range of less than 30 pounds per cubic foot, and contemplates thermal conductivity values within the claimed range.  Nowobilski teaches that for a specific fiber diameter, the thermal conductivity of the board varies with board density.  Therefore, Nowobilski clearly contemplates varying the density.
Additionally, Maricourt teaches a similar insulation product as Nowobilski, having thermal conductivity and density properties, such as a thermal conductivity of at most 35 mW/mK and a density of at least 40 Kg/m3, which are desirable for conventional insulation boards. Therefore, it would have been obvious to one of ordinary skill in the insulation product art to form the insulation product of Nowobilski, and adjusting, varying and optimizing the properties of the product, such as the thermal conductivity, density and thickness within the claimed ranges, as taught by Maricourt, motivated by the desire of forming a conventional insulation product having the desired properties known in the insulation art as being predictably suitable for insulation materials comprising glass fibers. 
	Appellants argue that Maricourt is not directed to a board that is based on a plurality of sheets and as such, the comparison between Nowobilski and Maricourt is not apples-to-apples.  Additionally, Appellants argue that the product of Maricourt appears to most closely align with a sheet of Nowobilski’s board, but as shown from Fig. 2 of Nowobilski, the density and thermal conductivity of the resulting board are not the same as the sheets. 
	Regarding Appellants’ arguments, Examiner respectfully disagrees.  Nowobilski establishes a thermal insulation product comprising glass fibers oriented as claimed, having an average fiber diameter and density overlapping the claimed ranges, and orienting the fibers to minimize heat leak.  Maricourt teaches a similar thermal insulation product having a micronaire, density and thermal conductivity, based on the micronaire and density, overlapping the claimed ranges.  Note that the micronaire and density values of Maricourt overlap with those values set forth in Nowobilski.  Since the inventions of Nowobilski and Maricourt are directed to similar structures and similar properties for similar uses, the presence of a single layer or a single layer stack would not appear to render the density and thermal conductivity values of Nowobilski and Maricourt inconsistent, as similar materials arranged similarly would result in similar densities and thermal conductivities predictably suitable for insulation boards, as established by both Nowobilski and Maricourt.
	Additionally, as set forth previously, Appellants’ reliance on Fig. 2 of Nowobilski does not limit the teachings of Nowobilski to only those values shown.  Additionally, the rejection is based on the combined teachings of the prior art.  Although Nowobilski generally teaches a density of less than 30 pounds per cubic foot, Maricourt establishes that a density of less than 30 pounds per cubic foot, such as at least 40 kg/m3 when the fibers have a micronaire less than or equal to 18 l/min, and a thermal conductivity of at most 35 mW/m∙K are predictably suitable for thermal insulation products.  
Appellants argue that Examiner has not shown that a person of skill in the art would have a reasonable expectation of success in providing an insulation product in the form of a single layer panel having the claimed properties.  Examiner respectfully disagrees.  Nowobilski teaches the same materials used as the claimed invention (i.e., mineral wool or glass fibers having the claimed diameter), used in the same manner as the claimed invention (i.e. thermal insulation), wherein the fibers are arranged in the same manner as claimed (i.e. parallel to the plane of the product) to predictably maximize the thermal resistance of the board.  The product of Nowobilski appears to be in the form of a single layer panel, as Appellants have not established that the product of Nowobilski is necessarily outside the scope of the claimed single layer panel.
Nowobilski establishes a thermal insulation product comprising glass fibers oriented as claimed, having an average fiber diameter and density overlapping the claimed ranges, and orienting the fibers to minimize heat leak by applying a light compressive force.  Additionally, Nowobilski teaches that for a specific fiber diameter, the thermal conductivity of the board varies with board density. Maricourt teaches a similar thermal insulation product having a micronaire, density and thermal conductivity, based on the micronaire and density, overlapping the claimed ranges.  Note that the micronaire and density values of Maricourt overlap with those values set forth in Nowobilski. One of ordinary skill in the thermal insulation art could clearly form an insulation product having an average fiber diameter or micronaire, density and thermal conductivity as claimed, by arranging the fibers in the claimed manner, in the form of single layer panel, as the prior art already establishes those parameters as being predictably suitable for thermal insulation products for the similar purpose of preventing heat transmission and increasing the thermal insulating properties of the product.
Appellants argue that Examiner does not address the fact that Maricourt’s insulation products have a binder content of around 10%, while Nowobilski expressly teaches removal of the binder will change the thermal conductivity.  Examiner respectfully disagrees.  Both Nowobilski and Maricourt teach similar insulation materials, including the presence of a binder, having densities and thermal conductivities that overlap.  Therefore, the teachings of the prior art establish that the suitability of the densities and thermal conductivities are desirable for a conventional insulation board, including with a binder of content of around 10% or with a binder essentially completely removed, wherein the use of a binder at least provides the benefit of holding the individual fibers together for ease of handling (Nowobilski, column 3 lines 47-49).
Additionally, although Nowobilski recites in the background art that binders provide a conductive pathway for heat to travel, Nowobilski establishes applying a light compressive force where fewer glass fibers are damaged or broken, thereby resulting in a maximum of glass fibers oriented perpendicular to the direction of heat leak, maximizing the thermal resistance of the board. Therefore, the teachings of Nowobilksi and Maricourt pertaining to the presence of a binder are consistent.  Note page 21 of the PTAB Decision cited above.
Appellants argue that Examiner fails to explain why a skilled artisan would seek to modify Nowobilski to have a density in the claimed range, when the minimum density for a load of 15 PSI in Fig. 2 is around 17 lb/ft3, which corresponds with the vacuum load on an insulation board.  Examiner respectfully disagrees.  A skilled artisan would seek to modify the density of Nowobilski since Nowobilski expressly teaches that the desired density will vary and will depend upon the weight or load that one anticipates the insulation board will be required to support (Nowobilski, column 3 line 64 to column 4 line 13).  Therefore, the invention of Nowobilski is not limited to being capable of supporting a load of only 15 PSI.  Maricourt teaches a similar mineral fibre-based product and a thermal and/or acoustic insulation product, where the density of the product is at least 40 kg/m3 and the thermal conductivity is at most 35 mW/m∙K.  Maricourt establishes conventional densities and corresponding thermal conductivities for similar insulation materials. Therefore, one of ordinary skill would be motivated to adjust, vary and optimize the properties of the product, including the density and thermal conductivity, as Maricourt establishes that such properties were predictably suitable for use in insulation materials.
Appellants argue that Maricourt does not have at least 80% of its fibers aligned as claimed, as after the actual fiberizing operation, an operation aimed at making the fibers inside the felt adopt directions as varied as possible, as the objective of Maricourt is an isotropic product, i.e., a product having uniformity in all directions.  Therefore, Appellants argue that neither Nowobilski or Maricourt teach how to orient the isotropic fibers of Maricourt to arrive at a single layer panel. 
Regarding Appellants’ arguments, Examiner respectfully disagrees.  As set forth above, Maricourt alone is not relied on to teach or render obvious the claimed fiber alignment.  Nowobilski teaches a thermal insulation product comprising glass fibers having fiber diameters within the claimed range, and the concept of aligning fibers parallel to the planes such that the glass fibers are oriented perpendicular to the direction of heat leak, maximizing the thermal resistance of the board.  Nowobilski teaches the same materials used as the claimed invention (i.e., mineral wool or glass fibers having the claimed diameter), used in the same manner as the claimed invention (i.e. thermal insulation), wherein the fibers are arranged in the same manner as claimed (i.e. parallel to the plane of the product) to predictably maximize the thermal resistance of the board.  Maricourt and Nowobilski teach similar insulation product with overlapping densities and thermal conductivities, thereby establishing that the property values set forth in Maricourt are similarly and predictably applicable to the invention of Nowobilski.
Additionally, isotropic does not necessarily entail product uniformity in all directions, but a physical property which has the same value when measured in different directions.  Even if an isotropic structure results in varying fiber direction, Nowobilski remedies this problem by applying a light compressive force where fewer glass fibers are damaged or broken, thereby resulting in a maximum of glass fibers oriented perpendicular to the direction of heat leak, maximizing the thermal resistance of the board.  Such a manner of orienting the fibers appears to be within the level of ordinary skill.
Appellants argue that modifying Nowobilski to arrive at the subject matter of claims 22 and 23 would defeat the purpose of Nowobilski, as Nowobilski seeks to avoid the presence of a binder as it serves as a conductive pathway, and as the benefit of good heat transfer resistance is tied to the elimination of substantially all of the binder.  Examiner respectfully disagrees.  The prior art combination does not require the absence of a binder, as Nowobilski establishes that a binder is included, but essentially completely removed for the attainment of the maximum benefits of the invention.  Note that Nowobilski neither teaches the complete absence of a binder, nor establishes a correlation between an amount of binder and thermal conductivity, as Maricourt is relied on to render obvious the claimed thermal conductivity, which can be attained with the presence of a binder. Additionally, note that the Nowobilski remedies the problem of heat leak by orienting the fibers perpendicular to the direction of heat leak. Since the prior art combination renders obvious the claimed invention, including the claimed amount of binder in combination with the claimed thermal conductivity, forming the invention of the prior art combination with the claimed amount of binder and the thermal conductivity appears to be achieved.  Appellants have not provided evidence to the contrary.


D.	Rejection of claims 22 and 23 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nowobilski in view of Maricourt and Toas.

	Contrary to the current rejection, Appellants argue that a person of ordinary skill would recognize from Nowobilski that the inclusion of binder would impair the thermal conductivity and defeat the purpose of Nowobilski.  Although Appellants notes that the prior Board decision postulated that some binder could remain, it did not address Nowobilski’s performance of a subsequent, mandatory higher heating stage for 2 to 16 hours.
Regarding Appellants’ arguments, Examiner respectfully disagrees.  As set forth above, the column cited by Appellants is based on the explanation of the background art.  The disclosure of Nowobilski recites the glass fiber sheets generally containing a binder with the purpose of holding the individual fibers together for ease of handling, as shown at column 3 lines 47-50 of Nowobilski.  Nowobilski acknowledges that broken fibers tend to stick up or orient themselves at right angles to the rest of the fibers, resulting in increased thermal conductivity, as shown at column 5 lines 2-5.  However, Nowobilski solves this issue by applying a light compressive force, such that the board achieves maximum insulation when the glass fibers are oriented perpendicular to the direction of heat leak, as shown at column 5 lines 5-19.  Therefore, Nowobilski does not appear to teach away from the use of a binder based on a binder providing a conductive pathway as argued by Appellants.
Note that Appellants’ arguments mirror those decided in the PTAB decision at page 21, cited above.
	Additionally, regarding the mandatory higher heating stage and the recitation of binder breaking down and releasing gasses in high temperature battery boxes, Nowobilski teaches that the binder material is essentially completely removed, such as by a procedure which takes from 2 to 16 hours.  Therefore, Nowobilski establishes that the mandatory higher heating stage essentially completely removes the binder material, but does not require the complete removal of the binder.  The prior art combination does not require the absence of a binder, as Nowobilski establishes that a binder is included, but essentially completely removed for the attainment of the maximum benefits of the invention.  Maricourt is relied on to render obvious the claimed thermal conductivity, which can be attained with the presence of a binder.  Since the prior art combination renders obvious the claimed invention, including the claimed amount of binder in combination with the claimed thermal conductivity, forming the invention of the prior art combination with the claimed amount of binder and the thermal conductivity appears to be achieved.  Appellants have not provided evidence to the contrary.
	Additionally, regarding the binder breaking down and releasing gasses in high temperature battery boxes, such a statement is recited in the background art, where an actual “high temperature” is not recited.  Therefore, it is at least unclear if the high temperature relates to the heating procedure set forth in Nowobilski.  
Additionally, the section recited is directed to disadvantages of a final high temperature battery box, and the section recited is intended to show that the presence of a binder at high temperature would reduce the insulation properties of the final high temperature battery box.  However, Nowobilski clearly at least establishes the initial presence of a binder, which is essentially completely removed by a heating procedure, which would appear to result in the reduced insulation property if following the logic in the background art.  In other words, Appellants are arguing that the presence of a binder when heated at high temperatures reduces the insulation properties of the board, and therefore, the board cannot have a binder.  However, the insulation board of Nowobilski already teaches the presence of a binder and heating the binder to essentially completely remove the binder.  Therefore, Nowobilski appears to incorporate the binder and remedies any deficiencies caused by heating the binder, by orienting the fibers perpendicular to the direction of heat leak.  Since Nowobilski is directed to a thermal insulation board which achieves maximum insulation when the glass fibers are oriented perpendicular to the direction of heat leak, including a thermal conductivity within the claimed range as taught by the prior art combination, the section relied on by Appellants does not appear to apply to the invention of the prior art combination, or at least is remedied by the combined teachings of the prior art.  
	Appellants argue that Nowobilski explicitly ties the thermal conductivity to the amount of binder present.  Examiner respectfully disagrees.  As set forth previously, Nowobilski does not require the absence of a binder, as Nowobilski acknowledges the initial presence of a binder, and the advantages of the invention by achieving maximum insulation when the glass fibers are oriented perpendicular to the direction of heat leak.  Additionally, the rejection is based on the combined teachings of the prior art, wherein Nowobilski establishes possible thermal conductivity values, and Maricourt establishes a similar insulation material which achieves an overlapping thermal conductivity as Nowobilski and as claimed, with the presence of a binder.  
	Appellants argue that Nowobilski’s word choice of “maximizing benefits” when discussing the presence of a binder rather than maximizing insulation or maximizing thermal resistance in reference to orientation of fibers does not lessen the fact that Nowobilski specifically ties the binder content to the same underlying cause.  Additionally, Appellants argue that the maximum “benefit” referred to is thermal conductivity, and that one cannot use hindsight reconstruction to pick and choose among isolated disclosures in the prior art to deprecate the claimed invention.
Regarding Appellants’ arguments, Examiner respectfully disagrees.  A plain reading of Nowobilski at column 3 lines 50-53 would be that while maximum “benefits” may be achieved by the essentially complete removal of a binder, that “benefits” may still be achieved with the presence of a binder.  One of ordinary skill would attribute any benefits of the thermal insulation board of Nowobilski to insulating properties, as the invention of Nowobilski is a thermal insulation board.  Additionally, Nowobilski teaches at column 5 lines 5-7 that the thermal insulation board achieves maximum insulation when the glass fibers are oriented perpendicular to the direction of heat leak.  Additionally, the rejection is based on the combined teachings of the prior art, wherein Nowobilski establishes possible thermal conductivity values, and Maricourt establishes a similar insulation material which achieves an overlapping thermal conductivity as Nowobilski and as claimed, with the presence of a binder.  Therefore, one of ordinary skill would recognize that thermal conductivity values for thermal insulation materials may be achieved with the presence of a binder, including the amount of binder set forth in Toas, to capture and hold the fibers together, which is similarly described in Nowobilski.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/PETER Y CHOI/Primary Examiner, Art Unit 1786          
                                                                                                                                                                                              
Conferees:
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                           /MATTHEW D MATZEK/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        
                                                                                                                                                                                              
Correspondence address:
Element IP, PLC2331 Mill RoadSuite 610Alexandria VA 22314

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.